     Case: 1:20-cv-03489 Document #: 18 Filed: 07/02/20 Page 1 of 1 PageID #:162

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Illinois Republican Party, et al.
                                        Plaintiff,
v.                                                         Case No.: 1:20−cv−03489
                                                           Honorable Sara L. Ellis
J.B. Pritzker
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 2, 2020:


       MINUTE entry before the Honorable Sara L. Ellis: The Court denies Plaintiffs'
expedited motion for injunction pending appeal [17]. The Court finds that the balance of
harms and likelihood of success on the merits justify denying Plaintiffs'; request to hold an
event greater than 50 persons on the Fourth of July. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
